DETAILED ACTION
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-7, 9-14, 22-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1 to further limit and distinguish over the prior art of record and to place the application in condition for allowance. 	
Regarding amended Claim 1, closest prior art of record considered	Kaplan et al. (US 9,437,387, IDS Document) discloses a busway for power distribution to equipment positioned in information technology racks (Figures 1-9, busway comprising 114-118 providing power to racks 180 in Figures 1A, 1B and corresponding elements in other Figures), the busway comprising: 
(a) a plurality of locations in said busway suitably being configured to receive a plurality of detachably engageable taps (comprising 124-146, Figures 1A, 1B); 
(b) said busway including a plurality of segments (plurality of segments 114-118 as shown in Figure 1A, 404-412, Figure 4), each of which are detachably engaged with one another (114 -118 detachably engaged at each avenue along the aisle of the computer racks system 180, Figure 1), where each of said segments is detachably engaged in an end to end manner to form said busway that is arranged as a straight line (segments of 114 -118 detachably engaged in an end to end manner in straight line at each avenue, Figure 1, Figure 2A, Figure 4), where a first one of said segments has a respective first end and a second end, where a second one of said segments has a respective first end and a second end, where a third one of said segments has a respective first end and a second end (a first end and a second end respectively of 114-118, Figure 1, Column 3, line 66 – Column 4, line 5, Figure 2A, Figure 4), 
 (c) each of said plurality of segments including at least one of said plurality of locations (Figure 1A); 
(d) said busway is external to said information technology racks (114-118 external to 180, Figures 1A, 1B); 
(e) said busway providing power to said information technology racks by respective said taps (Abstract, “...The tap box provides electrical power from a busway to one or more rack computer systems…”); 
(f) each of said taps including therein a respective circuit breaker(comprising 202-206, Figure 2A) selectively electrically interconnecting a respective electrical interconnection between a respective segment of said busway of a respective one of said information technology racks (Figure 2A) so that power may be selectively provided from said respective segment to said respective one of said information technology racks based upon the state of said respective circuit breaker, wherein said state includes open and closed, each of said taps including therein (open and closed states of 202-206 in Figure 2A to provide power to the racks when in closed state), a respective first electrical sensor (comprising 228-232, 256-260, Figures 2A-2C, Column 7, lines 60-62) that senses at least one of a voltage level and a current level within of a respective said tap at a first electrical location between said respective circuit breaker and said respective segment of said buswav so that when said respective circuit breaker is changed from closed to opened said at least one of said voltage level would remain substantially unchanged while said current level would be substantially zero and so that when said respective circuit breaker is changed from opened to closed said at least one of said voltage level would remain substantially unchanged while said current level would not be substantially zero (Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”); 
(g) each of said first electrical sensors providing a first output signal to a computing device (Figures 2A-2C, Column 7, line 60 – Column 8, line 8, Column 9, lines 17-31, “…remote monitoring system interface 262 receiving voltage signals from current sensors 228, 230, and 232);
(h) said busway including a plurality of second electrical sensors (comprising 234-238, 240-244, Figures 2A-2C), each of which senses at least one of a voltage level and a current level of said respective segment of said busway at a second electrical location on an opposing side of said of said respective said circuit breaker than said first electrical location, such that said first electrical location is electrically isolated from said second electrical location by selectively disconnecting said respective circuit breaker (234-238 measuring current in the electrical connection as shown in Figures 2A-2C); 
 	(j) each of said second electrical sensors providing a second output signal to said computing device (sensed current signal from 234-238 provided to a computing device comprising part of 246, 262 including logic circuit to process the signal and output indication signals, Figures 2A-2C, Column 7, lines 60-62, “…. monitoring circuit 246 receives a voltage signal from current sensors 234, 236, and 238 via signal lines 240, 242, and 244.  The voltage signal received via lines 240, 242, and 244 is proportional to the current flow through lines 216, 218, and 220 sensed by current sensors 234, 236, and 238”).
Kaplan does not specifically disclose the configuration wherein said second end of said first one of said segments is interconnected with said first end of said second one of said segments, where said second end of said second one of said segments is interconnected with said first end of said third one of said segments, where said first end of said first one of said segments and said second end of said third one of said segments are at opposing ends of the combination of said first segment, said second segment, and said third segment said detachably engaged in said end to end manner to form said busway arranged as said straight line and the second electrical sensors being external to any of said taps and the second electrical location being external to the tap and the first electrical location being not electrically isolated from the second electrical location by selectively disconnecting the respective circuit breaker. 
Ross et al. (US 2015/0380917) discloses a busway for power distribution to equipment positioned in information technology racks (power busway assembly 110 of 100, Figure 1, Figures 2-7), the busway including a plurality of segments receiving detachable taps (comprising one or more of segments 112A-B receiving taps 118, Figure 1, Figure 1 shows a total of four segments/two of 112A-112B, Paragraph 29), each segments comprising a first end and a second end (adjacent ends 115 of 112A-, Figure 1), wherein said second end of said first one of said segments is interconnected with said first end of said second one of said segments where said second end of said second one of said segments is interconnected with said first end of said third one of said segments, where said first end of said first one of said segments and said second end of said third one of said segments are at opposing ends of the combination of said first segment, said second segment, and said third segment said detachably engaged in said end to end manner to form said busway arranged as said straight line (115, Figure 1, Figures 2-6 shows details with corresponding ends).
Combination of Kaplan and Ross does not disclose the second electrical sensors being external to any of said taps and the second electrical location being external to the tap and the first electrical location being not electrically isolated from the second electrical location by selectively disconnecting the respective circuit breaker, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-7, 9-14, 22-26 depend from Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/13/2022